__.—Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page lof10 == =~

Or:

EF ¢

m.

Se

IN THE COURT OF COMMON PLEAS OF VENANGO COUNTYS 2
PENNSYLVANIA of
a

=D

ats.
CIVIL DIVISION ee

MONTY ALLEN SNAIR and JAMIE L.
SNAIR,

Plaintiffs,
vs.
SPEEDWAY LLC,
Defendant.

 
  

i

DEFENDANT’S

Docket No. : [032 Ole

i

20:6 HY 81 d3Sgig2

COMPLAINT IN CIVIL ACTION

Filed on behalf of Plaintiffs:

Monty Allen Snair and Jamie L. Snair

Counsel of Record for this Party:

Richard G. Talarico, Esquire
PA LD. #93449

Woomer & Talarico, LLC

2945 Banksville Road, Suite 20
Pittsburgh, PA 15216-2749
Tele # (412) 388-0848

Fax # (412) 388-0946

JURY TRIAL DEMANDED

  

EXHIBIT

cease

      

0

12 ROWWOD

w ava
a

Tite
* ive

INCI OONVNIA
Joy

Alb
LYN:
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 2 of 10

IN THE COURT OF COMMON PLEAS OF VENANGO COUNTY

PENNSYLVANIA
MONTY ALLEN SNAIR and JAMIE L. CIVIL DIVISION
SNAIR,
Docket No. :

Plaintiffs,
VS.
SPEEDWAY LLC,

Defendant.

NOTICE TO DEFEND

You have been sued in court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this Complaint and Notice are served,
by entering a written appearance personally or by attorney and filing in writing with the court your
defenses or objections to the claims set forth against you. You are warned that if you fail to do so
the case may proceed without you and a judgment may be entered against you by the court without
further notice for any money claimed in the Complaint or for any other claim or relief requested
by the Plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

Northwestern Legal Services
1243 Liberty Street, Suite 420
Franklin, PA 16323
(814) 437-3028
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 3 of 10

IN THE COURT OF COMMON PLEAS OF VENANGO COUNTY

PENNSYLVANIA
MONTY ALLEN SNAIR and JAMIE L. CIVIL DIVISION
SNAIR,
Docket No. :
Plaintiffs,
vs.

SPEEDWAY LLC,
Defendant.
COMPLAINT IN CIVIL ACTION

Plaintiffs, MONTY ALLEN SNAIR and JAMIE L. SNAIR, by and through their attorneys,
Richard G. Talarico, Esquire, and Woomer & Talarico, LLC, complain and ailege as follows:

1. Monty Allen Snair (hereinafter “Plaintiff”) and Jamie L. Snair (hereinafter ‘Plaintiff-
Wife”) are adult individuals residing at 115 Orveta Street, Punxsutawney, Jefferson County,
Pennsylvania 15767.

2.  Atall times relevant and material hereto, Plaintiff and Plaintiff-Wife resided together
as husband and wife.

3. Speedway LLC (hereinafter “Defendant”) is a foreign limited liability company with
a registered address located c/o CT Corporation System, 4400 Easton Commons Way, Suite 125,
Columbus, Ohio 43219 that regularly conducts business at Speecway # 2921 located at 5742 State
Route 8, Barkeyville, Venango County, Pennsylvania 16038 (hereinafter “the premises”).

4. At all times relevant and material hereto, the Defendant leased, owned, operated,

possessed, controlled, managed and/or maintained the premises.
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 4 of 10

5.  Atall times relevant and material hereto, the Defendant had a duty, or an implied
duty, to inspect, maintain, repair, control, supervise and oversee the premises and to warn of and
correct the dangerous conditions.

6. At all times relevant and material hereto, the Defendant acted by and through its
agents, servants, employees, representatives, assignees, subsidiaries, predecessors and successors
in interest.

7. Onor about December 13, 2016, the Plaintiff was lawfully on the aforementioned
premises for a business purpose.

8. At all times relevant and material hereto, there existed a dangerous, defective,
hazardous and unsafe condition on the premises of the Defendant, characterized by snow and ice.

9. Plaintiff was caused to trip, slip and/or otherwise lose his balance and fall as a result
of coming into contact with the aforementioned defective condition that existed on the premises.

10. Atall times relevant and material hereto, Defendant knew or should have known of
the dangerous, hazardous, unsafe and defective condition.

1}. At all times relevant and material hereto, Defendant failed to take any steps to
eliminate the hazard, reduce its danger to invitees, or otherwise warn users, including the Plaintiff,
of its dangerous, hazardous, unsafe and defective condition.

12. Asa direct and proximate result of the aforementioned accident, Plaintiff sustained
the following injuries, some or all of which are or may be permanent:

a. Spinal stenosis of lumbar region;

b. __1* grade anterolisthesis of L5 on L6 (S1);
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 5 of 10

5.

Anterior “wedge-like” compression of L1 body;

Narrowing of L1-L2 interspace along with anterior osteophyte formation of
that segment, and narrowing of L4 through L6 (S1);

Asymmetric disc bulge at L4-L5,
Cervical stenosis;

Cervical radiculopathy;
Circumferential disc bulge at C3-C4;

Focal central disc protrusion superimposed upon a disc bulge with posterior
endplate osteophyte formation and bilateral uncovertebral arthropathy;

Lumbar, sacrum, and coccyx pain;

Sciatica;

Lumbar radiculopathy;

Cervical gia;

Headaches;

Aggravation of thoracic spine injury/disease;

Aggravation of Jumbar spine injury/disease;

Aggravation of cervical adjacent segment degenerative disease;

Bruises, contusions and other injuries in or about nerves, muscles, bones,
tendons, ligaments, tissues and vessels of the body; and

Nervousness, emotional tension, anxiety and depression.

13. Asa direct and proximate result of the aforementioned accident, Plaintiff sustained

the following damages, some or all of which are or may be permanent or on-going:

a.

He underwent an anterior cervical discectomy and fusion of C5-C6 with
fibular allograft and K2M anterior cervical plate;
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 6 of 10

He underwent a lumbar decompression at L3-L4, L4-L5, lumbar fusion of L4-
L5 with loca] bone, bone bank, bone marrow aspirate, K2M instrumentation;

He underwent extensive and painful physical therapy;
He underwent a CT-guided injection at C5-Cé6;

He has endured, and will continue to endure great pain, suffering,
inconvenience, embarrassment, mental anguish, monetary expenditures for
the care of his injury, and emotional and psychological trauma;

He has been, and will be required to, expend large sums of money for medical
treatment and care, medical supplies, rehabilitation and therapeutic treatment,
medicines and other attendant services;

His general health, strength and vitality have been impaired;
He may have to face at least one, and possibly numerous, additional surgeries;

He has sustained and will continue to sustain lost earnings and his earning
capacity has been and may be permanently impaired; and,

He has been and will in the future be unable to enjoy various pleasures of life
that he previously enjoyed.

COUNT I
Plaintiff v. Defendant
Negtigence

14. Plaintiff hereby incorporates by reference all preceding paragraphs as if set forth fully

herein.

15. Plaintiff's injuries and damages were a direct and proximate result of Defendant's

negligence in the following particulars:

a.

Causing and permitting the dangerous, hazardous, unsafe and defective
condition to exist on the premises for an unreasonable period of time;

In providing a premises that was unsafe for use;

In designing, constructing, and maintaining the premises in such a manner that
invitees were at risk of injury;
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 7 of 10

d. In failing to warn users, including the Plaintiff, regarding the dangerous,
hazardous, unsafe and defective condition of the premises;

e. In failing to altogether eliminate the dangerous, hazardous, unsafe and
defective condition from the premises;

f. In failing to cordon off the dangerous condition or otherwise prevent invitees
of the premises from traversing through the dangerous, hazardous, unsafe and
defective condition;

g. In negligently designing, constructing, maintaining and operating the
premises such that Plaintiff was caused to fall;

h. In fatling to timely, properly, or regularly inspect the premises for defects;
and,

i. In failing to remove, repair or cordon off the unsafe condition on the premises.
WHEREFORE, Plaintiff requests judgment for damages against Defendant in an amount
in excess of the jurisdictional limits of compulsory arbitration, together with court costs, interest
and such other and further relief as this Honorable Court may deem just and equitable.

COUNT II
Plaintiff-Wife v. Defendant
Loss of Consortium

16. Plaintiff-Wife hereby incorporates by reference all preceding paragraphs as if set

forth fully herein. -

17. As a direct and proximate result of Defendant’s negligence, Plaintiff-Wife has

sustained the following damages:

a) She has been and will continue to be required to expend large sums of money
for her husband’s medical care, medical supplies, medicine and attendant
services;
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 8 of 10

b) She has been and will continue to be deprived of the services, assistance,
companionship and society of her husband.

WHEREFORE, Plaintiff-Wife requests judgment for damages against Defendant in an
amount in excess of the jurisdictional limits of compulsory arbitration, together with court costs,
interest and such other and further relief as this Honorable Court may deem just and equitable.

A JURY TRIAL IS DEMANDED.

Woomer arico, to

Richard G. Talarico, Esquire
PA LD. #93449
Counsel for Plaintiffs

oe *

 

Woomer & Talarico, LLC

2945 Banksville Road, Suite 200
Pittsburgh, PA 15216-2749

Tele # (412) 388-0848
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 9 of 10

VERIFICATION
We, Monty Allen Snair and Jamie L. Snair, being duly sworn according to law, depose
and say that the facts contained in the foregoing Compiaint in Civil Action are true and correct to
the best of our knowledge, information and belief. We understand that false statements herein
are made subject to the penalties of 18 Pa. C.S. Section 4904 relating to unswom falsification to
authorities.

xP ad Mer fire:

Monty Allen Snair

x

Jamié AL. Snair
Case 1:18-cv-00333-CCW Document 1-2 Filed 10/24/18 Page 10 of 10

IN THE COURT OF COMMON PLEAS OF VENANGO COUNTY,

PENNSYLVANIA
MONTY ALLEN SNAIR and JAMIE L. CIVIL DIVISION
SNAIR,
Docket No.:
Plaintiff.

VS.
SPEEDWAY LLC,

Defendant.

CERTIFICATE OF COMPLIANCE

I certify that the within Complaint in Civil Action complies with the provisions of the
Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the
Appellate and Trial Courts that require filing confidential information and documents differently

than non-confidential information and documents.

 

 

/ Richard G. Talarico
Attomey for Plaintiff
PA ID. #93449

2945 Banksville Road, Suite 200
Pittsburgh, PA 15216
